Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-4-2003

Jones v. Philadelphia
Precedential or Non-Precedential: Non-Precedential

Docket 02-2292




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Jones v. Philadelphia" (2003). 2003 Decisions. Paper 759.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/759


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT


                            No. 02-2292


                      NORMAN K. JONES, II,

                                               Appellant

                                v.

             CITY OF PHILADELPHIA; JOHN F. TIMONEY,
             IN HIS CAPACITY AS COMMISSIONER OF THE
            CITY OF PHILADELPHIA, POLICE DEPARTMENT;
         WALTER BIELSKI, DETECTIVE, BADGE NUMBER 9198,
        INDIVIDUALLY AND AS A DETECTIVE WITH THE CITY OF
     PHILADELPHIA POLICE DEPARTMENT; FRANK KANE, DETECTIVE,
       BADGE NUMBER 9254, INDIVIDUALLY AND AS A DETECTIVE
        WITH THE CITY OF PHILADELPHIA POLICE DEPARTMENT;
       ABINGTON TOWNSHIP; WILLIAM KELLY, IN HIS CAPACITY
        AS CHIEF OF ABINGTON TOWNSHIP POLICE DEPARTMENT;
        JOE DOE, POLICE OFFICER, AND UNIDENTIFIED POLICE
        OFFICERS, INDIVIDUALLY AND AS AN OFFICER OF THE
         ABINGTON TOWNSHIP POLICE DEPARTMENT; JACK DOE,
       POLICE OFFICER, AND UNIDENTIFIED POLICE OFFICERS,
         INDIVIDUALLY AND AS AN OFFICER OF THE ABINGTON
               TOWNSHIP POLICE DEPARTMENT JOINTLY
           AND SEVERALLY; STEVEN HOCKWIND, SERGEANT;
           PATRICK MALLOY, OFFICER; ABINGTON TOWNSHIP
                       POLICE DEPARTMENT


         On Appeal from the United States District Court
             for the Eastern District of Pennsylvania
                     (D.C. Civ. No. 00-04086)
           Honorable Eduardo C. Robreno, District Judge


            Submitted under Third Circuit LAR 34.1(a)
                        February 28, 2003

     BEFORE: SCIRICA, GREENBERG, and GIBSON,* Circuit Judges,

                      (Filed: March 4, 2003)


                       OPINION OF THE COURT


GREENBERG, Circuit Judge.

      Norman K. Jones, II appeals from an order entered in the district court on April
12, 2002, denying his motions for a judgment notwithstanding the verdict and in the
alternative for a new trial pursuant to Fed. R. Civ. P. 50 and Fed. R. Civ. P. 59. We treat
the motion for a judgment notwithstanding the verdict as a motion for judgment as a
matter of law. Inasmuch as the parties are fully familiar with the background of this case
and the district court summarized the operative facts in its order we will not set forth the
facts. On this appeal Jones makes the following contentions:
      1. The District Court committed an error of law when it denied his post
      trial motion for a new trial without applying the proper standard and
      making the appropriate analysis.

      2. The District Court abused its discretion when it precluded his expert
      witness from testifying on the City of Philadelphia police
      officers/defendants’ lack of probable cause to arrest him when the City


*Honorable John R. Gibson, Senior Judge of the United States Court of Appeals for the
Eighth Circuit, sitting by designation.
      of Philadelphia police officers/defendants did not file a Motion in
      Limine on the issue and expressly denied a hearing pursuant to Daubert
      v. Merrill Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786
      (1993), on the issue.

      3. The District Court committed an error of law when it charged the
      jury on City of Philadelphia police officers/defendants’ liability for
      making false or misleading statements on the affidavit for probable
      cause where the instruction was misleading and confusing and failed to
      define the term ’reckless disregard for the truth’ and failed to define the
      offense of Harassment by Communication.

      We reject these contentions. In his brief Jones complains that the district "court
failed to independently analyze [his] Rule 59 motion for a new trial . . . [but] [i]nstead . .
adopted the jury’s findings and conclusions, and held that they did not constitute a
’miscarriage of justice.’" Brief at 12. We disagree. The district court well understood the
correct standard to apply on a new trial motion and applied that standard. See Klein v.
Hollings, 992 F.2d 1285, 1290 (3d Cir. 1993). While it is true that the district court,
having set forth the evidence in denying Jones’s motion for judgment as a matter of law,
rather than repeating the evidence when denying a new trial merely referred to its earlier
discussion, that circumstance does not mean that the court did not understand its
obligation on the motion to analyze the evidence under the less stringent standard for
granting a new trial rather than the standard applicable when considering a motion for
judgment as a matter of law.
      We have reviewed Jones’s two other contentions and reject them summarily as
they are without merit. We would be particularly reluctant to reverse on the basis of the
alleged error in the jury instructions as Jones did not object to the instructions, and when
asked, told the district court "I am very satisfied with the instructions." App. at 549. See
Fed. R. Civ. P. 51 ("No party may assign as error the giving or the failure to give an
instruction unless that party objects thereto before the jury retires to consider its verdict,
stating distinctly the matter objected to and the grounds of the objection.").
      For the foregoing reasons we will affirm the order of April 12, 2002.


                                /s/ Morton I. Greenberg
                                     Circuit Judge

DATED:   March 4, 2003